DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s amendment received on March 16, 2021 has been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-19 remain rejected.
	
Response to Amendments
Double Patenting
3.	Claim 1-19 of this application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25, 27-32, 36, 34, 35, 31, 39, 32, and 36 respectively of copending Application No. 16/370,525.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations of the current application are disclosed by the corresponding claims of the copending Application No. 16/370,525.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US Pub: 2019/0044723) and in further view of Fukumoto (US Pub: 2020/0128166) and Sugiyama (US Pub: 2020/0249428).
Regarding claim 1 (currently amended), Prakash et al teaches: A computer-implemented method comprising: receiving, at one or more processing devices, data corresponding to a first image; determining, by the one or more processing devices based on the received data, that a first set of pixel values of the first image corresponds to illumination of a first representative wavelength, and at least a second set of pixel values of the first image corresponds to illumination of a second representative wavelength, wherein the illuminations of the first and second representative wavelengths constitute at least a portion of a first illumination sequence pattern used in capturing the first image [p0005, p0035, p0036, p0042-p0044 (A composite image can be an image generated with different illumination modes using different wavelengths of 
Prakash et al suggests an illumination mode using different wavelength of light in p0036 although does not specify applying light of different wavelengths separately.  In the same field of endeavor, Fukumoto discloses a rolling shutter exposing pixels with light of different wavelength bands for frames of a video: wherein the first set of pixel values of the first image is substantially unaffected by the illumination of the second representative wavelength, and the at least second set of pixel values is substantially unaffected by the illumination of the first representative wavelength [claims 1 and 3 (Although both light sources of different wavelengths are turned on M times in N frame, they are turned on alternating with each other as a rolling shutter scans through pixels row by row and frame by frame.  That is, two light sources of different wavelengths would be turned on alternatingly as the rolling shutter scans through different pixel areas in each frame/image so that pixel of different areas would be irradiated in different wavelengths separately.)].  
And Sugiyama, for a redundant teaching of illumination with different wavelengths, in the same field of endeavor, also discloses that generating an image with pixel areas irradiated from light sources of different wavelength bands separately 
Therefore, given Fukumoto and Sugiyama’s teaching on illumination with different wavelengths on separate pixel areas, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to define an illumination pattern of different wavelengths associated with a device and determine whether to perform facial recognition authentication of a user based on whether a corresponding image having pixel pattern matches the illumination pattern of different wavelengths so as to determine whether the image was captured using the device associated with the illumination sequence pattern for improving authentication security.
 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukumoto and Sugiyama further teaches: The computer-implemented method of claim 1, wherein the first image is captured using a rolling shutter that exposes the pixels of an image sensor in a row-wise manner [Fukumoto: p0015, p0059, p0068 (Rolling shutter scans through each row of a frame.); Sugiyama: p0229, p0260, fig. 25]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 1, further comprising: receiving, at the one or more processing devices, data corresponding to a second image; determining, by the one or Regarding claim 5 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 2, wherein the rolling shutter and an illumination source are synchronized during the capturing of the first image, according to the first illumination sequence pattern [p0079, p0080 (Firing an illuminator is coordinated with  	Regarding claim 6 (original), the rationale applied to the rejection of claim 5 has been incorporated herein.  Prakash et al and Fukumoto further teaches: The computer-implemented method of claim 5, wherein the illumination source is configured to generate electromagnetic radiation at multiple wavelengths [Prakash: p0036 (Light is a type of electromagnetic radiation.); Fukumoto: p0015]. 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.   Prakash et al further teaches: The computer-implemented method of claim 1, wherein the biometric authentication process includes authenticating the subject based on comparing the image to a template image of the subject [p0035]. 	Regarding claim 8 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Prakash et al further teaches: The computer-implemented method of claim 7, wherein the template image of the subject is captured during an enrollment process [p0032, p0077]. 	Regarding claim 9 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Prakash et al further teaches:  The computer-implemented method of claim 7, comprising: presenting, on a display device, 
Claims 10 (currently amended), 11 (original), 13 (currently amended), and 14 (original), 15 (currently amended), and 16 (original) have been analyzed and rejected with regard to claims 1, 2, and 4-7 respectively.

Claims 17(currently amended), 18 (original), and 19 (currently amended),  have been analyzed and rejected with regard to claims 1, 2, and 4 respectively in addition to Prakash et al’s further teaching on: one or more non-transitory computer-readable storage devices coupled to one or more processors and having instructions stored thereon [p0042].

6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US Pub: 2019/0044723), Fukumoto (US Pub: 2020/0128166), and Sugiyama (US Pub: 2020/0249428); and in further view of He et al (US Pub: 2019/0034720).
Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sugiyama further discloses capturing image by exposing pixels in a column-wise manner using rolling shutter [p0057, figs. 7 and 15].  For a redundant teaching in the same field of endeavor, He et al discloses: The computer-implemented method of claim 1, wherein the first image is captured using a rolling 
Regarding claim 12 (original), the rationale applied to the rejection of claim 10 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 3.

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674